         Case 2:15-cr-00547-UA Document 29 Filed 10/12/18 Page 1 of 1 Page ID #:57


Summons(Rev. 03/18)


                 U NITED STATES DISTRICT COURT
                                                    FOR THE

                                CENTRAL DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,

                       Plaintiff,                             Case No. CR 15-0547

v.

ASBURY ENVIRONMENTAL
SERVICES,INC.,

                       Defendant.


TO:     Asbury Environmental Services, Inc.
        AT1'N: Jerry A. Behnke, Esq.
        Larson O'Brien LLP
        555 South Flower Street, Suite 4400
        Los Angeles, CA 90071
        Email:jbehnke@larsonobrienlaw.com

        You are hereby summoned to appear before the United States District Court for the Central District of

California at the Roybal Federal Building,255 East Temple Street, Los Angeles, in Courtroom 341 on the

3rd Floor, before the Duty Magistrate Judge on November 27,2018, at 2:00 p.m., to answer to an

information (attached hereto) charging you with violating 33 U.S.C. §§ 1311(a), 1319(c)(1)(A), and

18 U.S.C. § 2(b).

Dated: September 24, 2018                                     CLERK .U.S. DISTRICT COURT              QySPS~s nisrq~ r
                                                                                                                   r
                                                                                                     t
                                                                                                     iw                ~°c
                                                              By                                     ~ ~~
                                                                      De ty Clerk                    ~~~        ~~

                                                   7
                                                   1 ~II1117~1

This summons was received by me at ~ +1~-►~~~ _ ~on                                14 Z ~



                                                      ASBURY NVIRONMEN AL SERVICES, INC.
NotC:   IF YOU HAVE NOT RETAINED AN ATTORNEY, PLEASE CONTACT THE FEDERAL PUBLIC DEFENDER'S OFFICE AT (213) 894-2854.
